DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Argument
Applicant's arguments, filed 03/21/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 3, 5-6, 13 and 15-16 are canceled.
Claims 1-2, 4, 7-12, 14 and 17-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al. (U.S. 20210007146) in view of Babaei et al. (U.S. 20200053778) and further in view of Loehr et al. (U.S. 20200337083).
For claim 1, AGIWAL et al. disclose a method comprising: 
establishing a data connection by a user equipment (UE) with a base station over an unlicensed band in a new radio NR-Unlicensed network (at least [0115] and [0130].  UE transmits RA preamble at operation 410, UE monitors physical downlink control channel (PDCCH) for RAR reception at operation 420, and UE receives RAR MAC PDU at operation 430. UE determines whether the cell on which UE monitors PDCCH to receive RAR is an unlicensed cell or not at operation 440. If the cell is an unlicensed cell, UE processes the received RAR MAC PDU according to the first RAR MAC PDU format at operation 450.  In addition, gNB (5G base station) receives one or more RA preambles at operation 510, and determines whether the cell on which RAR(s) are to be transmitted is an unlicensed cell or not at operation 520. If the cell is an unlicensed cell, gNB generates the RAR MAC PDU for transmission according to the first RAR MAC PDU format at operation 530.); 
receiving a configured grant from the base station for an uplink transmission over multiple logical channels (LCHs) of the data connection, wherein each LCH is assigned with a Channel Access Priority Class (CAPC) (at least [0301]. For UL channel access for configured grants, gNB signals the CAPC for each logical channel (LCH). The MAC control elements (CEs) except padding buffer state report (BSR) MAC CE and recommended bit rate MAC CE use the highest priority CAPC (i.e. lowest CAPC index). Signaling radio bearer 0 (SRB0), signaling radio bearer 1 (SRB1), and signaling radio bearer 3 (SRB3) use the highest priority CAPC (i.e. lowest CAPC index) while the CAPC for SRB2 is configurable. UE selects the highest CAPC index (i.e. lowest priority CAPC) of the LCH(s) multiplexed in a MAC PDU.; 
forming (MAC PDU) by multiplexing data across the multiple LCHs for the uplink transmission, wherein the LCH multiplexing applies a CAPC-based restriction rule (at least [0358]. Referring to FIG. 22, UE determines if certain LCH(s) are multiplexed in MAC PDU at operation 2210. If yes, UE applies the first rule, i.e. UE selects the lowest CAPC index (i.e. highest priority) of LCHs/MAC CEs multiplexed in MAC PDU at operation 2220. Otherwise, UE applies the second rule, i.e. UE selects the highest CAPC index (i.e. lowest priority) of LCHs/MAC CEs multiplexed in MAC PDU at operation 2230.); and 
performing a listen-before-talk (LBT) procedure using a set of LBT parameters associated with a channel access priority class (CAPC) value (at least [0028]. For uplink (UL) transmission on unlicensed carrier, user equipment (UE) selects the highest channel access priority class (CAPC) index (i.e. lowest priority CAPC) of the logical channel(s) (LCH(s)) multiplexed in a media access control (MAC) protocol data unit (PDU). The listen before talk (LBT) parameters corresponding to selected CAPC index are used to perform channel access (i.e. LBT procedure) for UL transmission. The SRB data (i.e. MAC SDU(s) of signaling radio bearer) corresponding to lowest CAPC (i.e. highest priority) index is deprioritized if multiplexed with MAC SDUs of data radio bearer(s) and MAC CEs in MAC PDU. So some methods to enhance the current design are needed.)  However, AGIWAL does not disclose a transport block (TB); wherein the LCH multiplexing applies a CAPC-based restriction rule based on a CAPA threshold or based on a flag of an LCH, wherein data belonging to the LCH having a CAPC priority lower than the CAPC threshold is not allowed to multiplex with data belonging to LCHs having a CAPC priority higher than the CAPC threshold, or wherein data of the LCH is not allowed to multiplex with other LCHs having lower priority CAPCs when the LCH has the flag set and wherein the CAPC value is determined based on the multiplexed LCHs.
	In the same field of endeavor, Babaei et al. disclose a transport block (TB); and wherein the CAPC value is determined based on the multiplexed LCHs (at least [0478].    The wireless device may determine a channel access priority class based on one or logical channels and/or MAC CEs multiplexed in the one or more transport blocks. In an example, the one or more logical channels may be configured with one or more channel access priorities and the wireless device may determine the channel access priority class for LBT based on the one or more channel access priorities that are configured for the one or more logical channels.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of AGIWAL as taught by Babaei et al. for purpose of determining the channel access priority class for LBT.
In the same field of endeavor, Loehr et al. disclose the LCH multiplexing applies a CAPC-based restriction rule based on a CAPA threshold or based on a flag of an LCH, wherein data belonging to the LCH having a CAPC priority lower than the CAPC threshold is not allowed to multiplex with data belonging to LCHs having a CAPC priority higher than the CAPC threshold, or wherein data of the LCH is not allowed to multiplex with other LCHs having lower priority CAPCs when the LCH has the flag set (at least [0058]-[0059] and [0061].  A UE may be enabled to not multiplex MAC SDUs of a logical channel having a lower channel access priority class into a MAC PDU (e.g., even if there is data for such a logical channel available for transmission in the UEs buffer) if the MAC PDU contains MAC SDUs of a logical channel having a highest channel access priority class (e.g., SRB and/or MAC CEs).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of AGIWAL as taught by Loehr et al. for purpose of avoiding a situation in which the UE has to select and/or use a low channel access priority class (e.g., lower than the highest) for the transmission of a MAC PDU carrying high priority data.
For claim 9, the combination of AGIWAL et al., Babaei et al. and Loehr et al. disclose the method of claim 1.  Furthermore, AGIWAL et al. disclose wherein the multiplexed LCH comprises a first LCH having a high priority CAPC and a second LCH having a low priority CAPC (at least [0028].  For uplink (UL) transmission on unlicensed carrier, user equipment (UE) selects the highest channel access priority class (CAPC) index (i.e. lowest priority CAPC) of the logical channel(s) (LCH(s)) multiplexed in a media access control (MAC) protocol data unit (PDU). The listen before talk (LBT) parameters corresponding to selected CAPC index are used to perform channel access (i.e. LBT procedure) for UL transmission. The SRB data (i.e. MAC SDU(s) of signaling radio bearer) corresponding to lowest CAPC (i.e. highest priority) index is deprioritized if multiplexed with MAC SDUs of data radio bearer(s) and MAC CEs in MAC PDU. So some methods to enhance the current design are needed.)
For claim 10, the combination of AGIWAL et al., Babaei et al. and Loehr et al. disclose the method of claim 9.  Furthermore, AGIWAL et al. disclose wherein the UE determines the CAPC value of the multiplexed LCHs in accordance to the low priority CAPC for performing the LBT procedure (at least [0028].  For uplink (UL) transmission on unlicensed carrier, user equipment (UE) selects the highest channel access priority class (CAPC) index (i.e. lowest priority CAPC) of the logical channel(s) (LCH(s)) multiplexed in a media access control (MAC) protocol data unit (PDU). The listen before talk (LBT) parameters corresponding to selected CAPC index are used to perform channel access (i.e. LBT procedure) for UL transmission. The SRB data (i.e. MAC SDU(s) of signaling radio bearer) corresponding to lowest CAPC (i.e. highest priority) index is deprioritized if multiplexed with MAC SDUs of data radio bearer(s) and MAC CEs in MAC PDU. So some methods to enhance the current design are needed.)
 For claims 11 and 19-20, the claims have features similar to claims 1 and 9-10 respectively.  Therefore, the claims are also rejected for the same reasons in claims 1 and 9-10.
Claims 2, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al. (U.S. 20210007146) in view of Babaei et al. (U.S. 20200053778) and further Loehr et al. (U.S. 20200337083) and further in view of BERGSTROM (U.S. 20200314895).
For claim 2, the combination of AGIWAL et al., Babaei et al. and Loehr et al. do not disclose the method of claim 1, wherein the CAPC threshold is configured by an LCH Configuration Information Element (IE). 
In the same field of endeavor, BERGSTROM discloses the CAPC threshold is configured by an LCH Configuration Information Element (IE) (at least [0047]-[0049].  Another possibility is that the eNB 115 indicates to the UE 110 a mapping between the CAPCs and MAC CEs. This mapping may be provided using Radio Resource Control (RRC) signaling. In case all MAC CEs are associated with the same CAPC, the eNB 115 may provide one indication. As an example, the existing RRC spec (3GPP TS 36.331 v13.0.0) can be modified so that the eNB 115 can indicate a new parameter, such as "channelAccessPriorityClassForMAC-CEs-r14" within a MAC-MainConfig information element. The "channelAccessPriorityClassForMAC-CEs-r14" is an integer-value from 1 to 4 in certain embodiments. The UE 110 would use the CAPC indicated by the eNB 115.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of AGIWAL as taught by BERGSTROM for purpose of indicating to the UE 110 a mapping between the CAPCs and MAC CEs.
For claim 8, the combination of AGIWAL et al., Babaei et al., Loehr et al. and BERGSTROM disclose the method of claim 1.  Furthermore, BERGSTROM discloses the additional flag is dynamically updated by an LCH Configuration information element (IE) via a high layer signaling (at least [0047]-[0049].  Another possibility is that the eNB 115 indicates to the UE 110 a mapping between the CAPCs and MAC CEs. This mapping may be provided using Radio Resource Control (RRC) signaling. In case all MAC CEs are associated with the same CAPC, the eNB 115 may provide one indication. As an example, the existing RRC spec (3GPP TS 36.331 v13.0.0) can be modified so that the eNB 115 can indicate a new parameter, such as "channelAccessPriorityClassForMAC-CEs-r14" within a MAC-MainConfig information element. The "channelAccessPriorityClassForMAC-CEs-r14" is an integer-value from 1 to 4 in certain embodiments. The UE 110 would use the CAPC indicated by the eNB 115.)
For claim 12, the claim has features similar to claim 2.  Therefore, the claim is also rejected for the same reasons in claim 2.
For claim 18, the claim has features similar to claim 8.  Therefore, the claim is also rejected for the same reasons in claim 8.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al. (U.S. 20210007146) in view of Babaei et al. (U.S. 20200053778) and further in view of Loehr et al. (U.S. 20200337083) and further in view of BERGSTROM (U.S. 20200314895) and further in view of Gupta et al. (U.S. 20050286477).
For claim 4, the combination of AGIWAL et al., Babaei et al., Loehr et al. and BERGSTROM do not disclose wherein the CAPC threshold is dynamically updated by the LCH Configuration IE via a high layer signaling from the base station. 
In the same field of endeavor, Gupta et al. disclose wherein the channel access threshold is dynamically updated by the LCH Configuration IE via a high layer signaling from the base station ([0054].  Each node will extract the channel access priorities q.sub.j(t) of a requesting node from each request that the node detects. Each node will also dynamically update its own stored value for the channel access threshold to be equal to the highest value of the channel access priority from the requests that the node detects.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of AGIWAL as taught by Gupta et al. for purpose of providing the highest value of the channel access priority from the requests that the node detects.
For claim 14, the claim has features similar to claim 4.  Therefore, the claim is also rejected for the same reasons in claim 4.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  06/11/222